Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Washington County) to review a determination of the Commissioner of Motor Vehicles revoking the petitioner’s driver’s license. The petitioner was found guilty of violating paragraph (e) of subdivision 3 of section 510 of the Vehicle and Traffic Law which permits revocation of a license:' "for gross negligence in the operation of a motor vehicle or motorcycle or operating a motor vehicle or motorcycle in a manner showing a reckless disregard for life or property of others”. The record contains substantial evidence that on the afternoon of April 28, 1974 while the petitioner was operating his car with four companions, including one Williams and a decedent, Rehm, Williams and Rehm climbed out of the automobile and onto its roof as it was traveling between 20 miles per hour and 5 miles per hour. The vehicle continued with them on top thereof for about one quarter of a mile when Rehm fell from the roof and sustained fatal injuries. Upon such facts it cannot be said that there is not substantial evidence to support the findings that the petitioner operated his vehicle in a manner exhibiting a reckless disregard for the life of others. There is no evidence which could or would establish that the petitioner was not conscious of the impending dangerous circumstances resulting from the continued operation of his car with riders on its roof. We find no failure of due process in this case and the punishment is not inordinately severe when compared with the nature of the conduct for which it was imposed. Determination confirmed, and petition dismissed, without costs. Koreman, P. J., Kane, Mahoney, Larkin and Herlihy, JJ., concur.